DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “McVenes et al. describes a single lead with two electrodes and not two leads”(see page 9 of Remarks). However the examiner respectfully disagrees. McVenes et al. discloses 2 leads (see Figures 2 and 5, for example). Additionally, McVenes et al. discloses in col. 5, lines 43-58, “FIG. 5 is a plan view of an alternative embodiment of the present invention in which a first lead body component 100 is formed with an elongated internal lumen extending along the length of thereof. Located within this elongated lumen is a slideable, second lead body component comprising an insulated conductor 130 which may take the form of a conductive coil covered by an insulative sheath. Insulated conductor 130 extends out of the distal opening of the lumen within first lead body component 100 to form the distal, optionally curved section 126 of the lead. Insulated conductor 130 extends out of the proximal opening of the lead body 100 and extends to a first electrical connector assembly 112 which carries a connector pin 116, coupled to tip electrode 128 and which is provided with sealing rings 114 to seal the connector assembly within the connector block of an associated implantable device.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separate leads) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 1 and 20 recite a first and second lead and does not recite that they are completely separate from each other. Therefore, McVenes et al. does in fact discloses a first and a second lead. 
Additionally, the Applicant argues that McVenes et al. does not disclose “a second electrode configured to be implanted at, or being advanced to, the same implantation site as a first electrode” (see page 11 of Remarks). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the same implantation site) are not recited in the rejected claim(s). Claims 1 and 20 actually recite “the second electrode is configured to be implanted at the implantation site distal to the first electrode within the tissue structure of the patient's heart”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, McVenes et al. meets the claimed limitation, since McVenes et al. disclose “the second electrode is configured to be implanted at the implantation site distal to the first electrode within the tissue structure of the patient's heart”.
Applicant also argues that Stokes does not disclose a second lead (see page 13 of Remarks). However, the examiner respectfully disagrees. Stokes discloses “FIG. 1 is a plan view of the single-pass A-V lead incorporating the present invention. Connector 24 is a standard bifurcated electrical connector attached to the proximal end of the lead. Connector pin 26 with corresponding metallic terminal pin 28 is connected to the atrial electrode. Similarly, connector pin 32 with metallic terminal pin 34 is coupled to the ventricular electrode. Stylet 36 is used to control the implantation of the atrial branch whereas stylet 38 is used to guide implantation of the ventricular branch. Sealing rings 31 are used to seal the connection with the pulse generator” (cols. 2-3, lines 60-68 and 1, respectively). Thus, since Stokes discloses two separate stylets (36,38) to control each branch, Stokes discloses a dual lead system (i.e. atrial branch and ventricular branch) as seen Figure 1. Therefore, Stokes does in fact disclose a first lead and second lead.  
The Applicant further argues that Stokes does not disclose “a second electrode configured to be implanted at, or being advanced to, the same implantation site as a first electrode” (see pages 13-14 of Remarks). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the same implantation site) are not recited in the rejected claim(s). Claims 1 and 20 actually recite “the second electrode is configured to be implanted at the implantation site distal to the first electrode within the tissue structure of the patient's heart”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Stokes meets the claimed limitation, since Stokes disclose “the second electrode is configured to be implanted at the implantation site distal to the first electrode within the tissue structure of the patient's heart”.
Therefore, for the reasons stated above and previously made of record, the claims remain rejected under McVenes et al. and Stokes as further detailed below. 

Information Disclosure Statement
Again, Applicant should note that the large number of references in the attached IDS (specifically the 59 page IDS filed July 29, 2020, with 20 of those pages solely for listing NPL documents) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. {See MPEP 609.05(b)} Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/780,083 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a first implantable lead comprising a distal portion and a first electrode coupled to the distal portion of the first implantable lead, wherein the first electrode is configured to be implanted at an implantation site on or in a tissue structure of a patient's heart; and a second implantable lead comprising a distal portion and a second electrode coupled to the distal portion of the second implantable lead, wherein the second electrode is configured to be implanted at the implantation site distal to the first electrode within the tissue structure of the patient's heart, wherein the distal portion of the second implantable lead is guided by the distal portion of the first implantable lead to the implantation site.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10-28 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by McVenes et al. (US 5,964,795).
As to claims 1 and 20, McVenes et al. discloses a first implantable lead (lead, depicted as 10, 100 in the Figures) comprising a distal portion and a first electrode (electrode, depicted as 24, 124 in the Figures) coupled to the distal portion of the first implantable lead, wherein the first electrode is configured to be implanted at an implantation site on or in a tissue structure of a patient's heart (see Figure 4C; e.g., col. 5, lines 3-26); and a second implantable lead (electrode head, depicted as 23 in the Figures) comprising a distal portion and a second electrode (electrode/fixation device 22) coupled to the distal portion of the second implantable lead, wherein the second electrode is configured to be implanted at the implantation site distal to the first electrode within the tissue structure of the patient's heart, wherein the distal portion of the second implantable lead is guided by the distal portion of the first implantable lead to the implantation site (see Figure 4C, for example). 
As to claims 2, 21 and 26-27, McVenes et al. discloses the second electrode is translatable relative to the first electrode after the first electrode has been implanted to allow the second electrode to be implanted at various depths within the tissue structure of the patient's heart (e.g., col. 5, lines 3-26). 
As to claims 3 and 22, McVenes et al. discloses the first or second electrode is configured to deliver electrical pulses to test one or more depths of the respective electrode in the tissue structure of the patient's heart (e.g., cols. 4-5, lines 43-67 and 1-26). 
As to claim 4, McVenes et al. discloses the second implantable lead is freely rotatable relative to the first implantable lead to facilitate implantation (e.g., col. 5, lines 3-26). 
As to claims 5 and 28, McVenes et al. discloses the second implantable lead is at least partially receivable into a lumen of the first implantable lead to guide the distal portion of the second implantable lead to the implantation site (see Figure 1-3D and 5). 
As to claim 10, McVenes et al. discloses the first and second electrodes provide desired pacing and sensing. Therefore, the first and second electrodes are thus “implantable” from the right ventricle (RV) of the patient's heart to deliver cardiac therapy to or sense electrical activity of the right bundle branch of the cardiac conduction system of the patient's heart and “implantable” from the RV of the patient's heart to deliver cardiac therapy to or sense electrical activity of the left bundle branch of the cardiac conduction system of the patient's heart, respectively (e.g., col. 5, lines 3-26). 
As to claim 11, McVenes et al. discloses the first implantable lead comprises a first fixation element formed integrally or separately from the first electrode (fixation device, see Figures). 
As to claim 12, McVenes et al. discloses the second implantable lead comprises a second fixation element formed integrally or separately from the second electrode (fixation device/electrode; see Figures). 
As to claims 13-14, McVenes et al. discloses the second fixation element comprises a helix structure (depicted as 22 in Figure 1, for example). 
As to claims 15 and 23-24, McVenes et al. discloses comprising a guide wire at least partially receivable into a lumen of the second implantable lead to pierce into the tissue structure of the patient's heart (stylet, col. 3, lines 46-60).
As to claim 16, McVenes et al. discloses a lead fixture element to mechanically couple to the first implantable lead and the second implantable lead (see Figure 5, for example). 
As to claim 16, McVenes et al. discloses an electrical connector coupled to one or both of the first and second electrodes (See Figure 2). 
As to claim 18, McVenes et al. discloses the electrical connector comprises a bifurcated proximal end (see Figure 1). 
As to claim 19, McVenes et al. discloses the electrical connector comprises an inner conductor and two outer conductors (e.g., cols. 3-4, lines 62-67 and 1-16, respectively; also see Figure 2). 
As to claim 25, McVenes et al. discloses a first electrode (electrode, depicted as 24, 124 in the Figures) configured to be implanted at an implantation site on or in a tissue structure of a patient's heart; and a second electrode (electrode/fixation device 22) configured to be implanted at the implantation site distal to the first electrode within the tissue structure of the patient's heart, wherein the second electrode is translatable relative to the first electrode after the first electrode has been implanted to allow the second electrode to be implanted at various depths within the tissue structure of the patient's heart (e.g., col. 5, lines 3-26); a therapy delivery circuit operably coupled to the plurality of electrodes to deliver cardiac therapy to the patient's heart (via implantable pacemaker, depicted as 60 in Figure 4C; e.g., col. 5, lines 11-26); a sensing circuit operably coupled to the plurality of electrodes to sense electrical activity of the patient's heart (via implantable pacemaker, depicted as 60 in Figure 4C; e.g., col. 5, lines 11-26); and a controller (implantable pacemaker, depicted as 60 in Figure 4C; e.g., col. 5, lines 11-26) comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit, the controller configured to provide electrical pulses to at least the second electrode to test one or more depths of the second electrode within the tissue structure of the patient's heart (e.g., col. 5, lines 11-26). 

Claims 1-5 and 10-28 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokes (US 4643201 A). 
As to claims 1 and 20, Stokes discloses a first implantable lead (atrial branch, depicted as 12 in Figure 1, for example) comprising a distal portion and a first electrode (atrial electrode, depicted as 20 in Figure 1, for example) coupled to the distal portion of the first implantable lead, wherein the first electrode is configured to be implanted at an implantation site on or in a tissue structure of a patient's heart (see Figures 5-6); and a second implantable lead (ventricular branch, depicted as 14 in Figure 1, for example) comprising a distal portion and a second electrode (ventricular electrode, depicted as 16 in Figure 1) coupled to the distal portion of the second implantable lead, wherein the second electrode is configured to be implanted at the implantation site distal to the first electrode within the tissue structure of the patient's heart (see Figures 5-6), wherein the distal portion of the second implantable lead is guided by the distal portion of the first implantable lead to the implantation site (see Figures 1 and 5-6).
As to claims 2, 21 and 26-27, Stokes discloses the second electrode is translatable relative to the first electrode after the first electrode has been implanted to allow the second electrode to be implanted at various depths within the tissue structure of the patient's heart (e.g., col. 4, lines 24-27 and 47-51). 
As to claims 3 and 22, Stokes discloses the first or second electrode is configured to deliver electrical pulses to test one or more depths of the respective electrode in the tissue structure of the patient's heart (e.g., col. 4, lines 24-27 and 47-51). 
As to claim 4, Stokes discloses the second implantable lead is freely rotatable relative to the first implantable lead to facilitate implantation (see Figures). 
As to claims 5 and 28, Stokes discloses the second implantable lead is at least partially receivable into a lumen of the first implantable lead to guide the distal portion of the second implantable lead to the implantation site (see Figures 1-3). 
As to claim 10, Stokes discloses the first and second electrodes provide desired pacing and sensing. Therefore, the first and second electrodes are thus “implantable” from the right ventricle (RV) of the patient's heart to deliver cardiac therapy to or sense electrical activity of the right bundle branch of the cardiac conduction system of the patient's heart and “implantable” from the RV of the patient's heart to deliver cardiac therapy to or sense electrical activity of the left bundle branch of the cardiac conduction system of the patient's heart, respectively (e.g., See Figures 5-6). 
As to claim 11, Stokes discloses the first implantable lead comprises a first fixation element formed integrally or separately from the first electrode (e.g., see Figure 1). 
As to claim 12, Stokes discloses the second implantable lead comprises a second fixation element formed integrally or separately from the second electrode (e.g., see Figure 1). 
As to claims 13-14, Stokes discloses the second fixation element comprises a drill structure (tines, depicted as 18 in Figure 1; tines “drill into the tissue to anchor the lead/electrode). 
As to claims 15 and 23-24, Stokes discloses comprising a guide wire at least partially receivable into a lumen of the second implantable lead to pierce into the tissue structure of the patient's heart (stylets 36 and 38 in Figure 1).
As to claim 16, Stokes discloses a lead fixture element to mechanically couple to the first implantable lead and the second implantable lead (outer sheath, depicted as 10 in Figure 1). 
As to claim 16, Stokes et al. discloses an electrical connector coupled to one or both of the first and second electrodes (See Figures 2-3). 
As to claim 18, Stokes discloses the electrical connector comprises a bifurcated proximal end (connector, depicted as 24 in Figure 1). 
As to claim 19, Stokes discloses the electrical connector comprises an inner conductor and two outer conductors (see Figures 2 and 3). 
As to claim 25, Stokes discloses a first electrode (atrial electrode, depicted as 20 in Figure 1, for example) configured to be implanted at an implantation site on or in a tissue structure of a patient's heart (see Figures 5-6); and a second electrode (ventricular electrode, depicted as 16 in Figure 1, for example) configured to be implanted at the implantation site distal to the first electrode within the tissue structure of the patient's heart (see Figures 5-6), wherein the second electrode is translatable relative to the first electrode after the first electrode has been implanted to allow the second electrode to be implanted at various depths within the tissue structure of the patient's heart (see Figures 5-6); a therapy delivery circuit operably coupled to the plurality of electrodes to deliver cardiac therapy to the patient's heart (pulse generator; e.g., col. 3, line 2 and  col. 4, lines 24-27 and 47-51; since there is stimulation thresholds, there is necessarily therapy delivery circuitry); a sensing circuit operably coupled to the plurality of electrodes to sense electrical activity of the patient's heart (e.g., col. 4, lines 24-27 and 47-51; therefor since there is sensing thresholds, there is necessarily sensing circuitry); and a controller (pulse generator) comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit, the controller configured to provide electrical pulses to at least the second electrode to test one or more depths of the second electrode within the tissue structure of the patient's heart (e.g., col. 3, line 2 and  col. 4, lines 24-27 and 47-51). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-9 stand rejected under 35 U.S.C. 103 as being unpatentable over McVenes et al. (US 5,964,795). McVenes et al. discloses the invention substantially as claimed but does not explicitly disclose implanting the electrode(s) in the triangle of Koch region or the basal region, septal region, or basal-septal region of the left ventricular. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of the implantable electrodes of McVenes et al. in order to provide the predictable results of modifying the diagnosis and treatment to meet specific patient therapeutic needs and requirements to optimize patient treatment. 

Claims 6-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Stokes (US 4643201 A). Stokes discloses the invention substantially as claimed but does not explicitly disclose implanting the electrode(s) in the triangle of Koch region or the basal region, septal region, or basal-septal region of the left ventricular. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of the implantable electrodes of Stokes in order to provide the predictable results of modifying the diagnosis and treatment to meet specific patient therapeutic needs and requirements to optimize patient treatment. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792